By the Court.
The sentence and judgment of the court below *423must bo reversed. The tax duplicate charged to have been falsely-altered is not a record, as it is charged to bo in the indictment, within, the meaning of section 22 of the crimes act of March 26, 1835, as amended by act of March 24, 1865, defining the crime of forgery. S. & S. 264. The statute, it will be observed, makes it forgery to-falsely make, alter, etc., “ any record or other authentic matter of a public nature’’ with intent, etc. Had the indictment in this case-charged the tax duplicate to bó “ authentic matter of a public nature” other than a record, the question presented would have been different. But the only question we now decide is the one presented in the case, to wit, is a tax duplicate a record within - the meaning of the section of the statute mentioned'? We hold that it is not.

Judgment reversed.